*447MEMORANDUM
BY THE COURT
The act of June 4, 1920 (41 Stat. 775), provides as follows:
“ Sec. 27. Enlistments. — Hereafter original enlistments in the Regular Army shall be for a period of one or three years at the option of the soldier, and reenlistments shall be for a period of three years. Existing laws providing for the payment of three months’ pay to certain soldiers upon reenlistment are hereby repealed, and hereafter an enlistment allowance equal to three times the monthly pay of a soldier of the seventh grade shall be paid to every soldier who enlists or reenlists for a period of three years, payment of the enlistment allowance for original enlistment to be deferred until honorable discharge.”
*448What constitutes an enlistment and reenlistment within the purview of the act of June 4, 1920 (supra), was before the Comptroller of the Treasury in July, 1920 (27 Comp. Dec. 40). The comptroller in his opinion discussed the issue exhaustively, and held adversely to the contention of the plaintiif herein. An.identical contention, as herein advanced, was before the Judge Advocate General of the Army, and his ruling is cited in the opinion of the comptroller hereinbefore cited. The court is convinced of the correctness of the above opinions, supplemented by recent opinion of the Comptroller General on August 6, 1926, as follows:
Mr. Sam Saitofe,
% Colladay, Clifford and Pettus,

Union Trust Building, Washington, D. C.

Sxe : There is for consideration your request for a review of settlement No. C-026963-M, dated April 30, 1924, by which was disallowed your claim for the enlistment allowance of $90 under section 27 of the national defense act, as amended by the act of June 4, 1920, 41 Stat. 775, upon your discharge by purchase March 14, 1922.
The act provides as follows:
“ Sec. 27. Enlistments. — Hereafter original enlistments in the Eegular Army shall be for a period of one or three years .at the option of the soldier, and reenlistments shall be for a period of three years. Existing laws providing for the payment of three months’ pay to certain soldiers upon reenlistment are hereby repealed, and hereafter an enlistment allowance equal to three times the monthly pay of a soldier of the seventh grade shall be paid to every soldier who enlists or reenlists for a period of three years, payment of the enlistment allowance for original enlistment to be deferred until honorable discharge.”
The records show that you enlisted April 24, 1917, and were honorably discharged April 9, 1919; that you enlisted again December 22, 1920, for three years, and were honorably discharged by purchase March 14, 1922.
Having had less than three years’ service prior to December 22, 1920, your enlistment on that date constituted an “ original enlistment ” within the meaning of the act of June 4, 1920, 27 Comp. Dec. 40; 1 Comp. Gen. 362. It was held in 1 Comp. Gen. 1, that the provisions of the act of June 30, 1921, abolishing the enlistment allowance provided by the act of June 4, 1920, did not apply to those men who enlisted in the service during the period June 4, 1920, to June 29,1921, for a term of three years.
*449Section 4 of the act of June 16,1890, 26 Stat. 158, provides that in time of peace the President may in his discretion and under such rules and conditions as he shall prescribe, permit any enlisted man to purchase his discharge from the Army.
Paragraph 1-a, Circular No. 201, War Department, July 29, 1921, provides that in time of peace, except as otherwise provided, any enlisted man who has completed one year’s service as such and is not undergoing punishment or under -charges, may obtain the privilege of purchasing his discharge, subject to approval. Paragraph b fixed the purchase price and by paragraph d it was provided—
“ d. A soldier, serving in an original enlistment of three years and discharged by purchase, is not entitled to the enlistment allowance of three times the monthly pay of a soldier of the seventh grade, authorized up to June 30, 1921, by section 27, national defense act, as amended by the act of Congress approved June 4, 1920, and notation to that effect will be entered on the final statement by the officer preparing the final statement.”
The purpose and intent of this paragraph is to make any right the man might have to an enlistment allowance on discharge from an original enlistment a part of the purchase price of his discharge.
The settlement is sustained.
Eespectfully,
(Signed) J. E. McCaRl,

Comptroller General of the United States.

The petition is dismissed. It is so ordered.